GILBERT, Circuit Judge
(specially concurring). I cannot agree that the record contains no findings of fact. Concededly the rule is well settled that the opinion of the trial court may not be resorted to as embodying the court’s findings of fact. This court so held in Northern Idaho & Montana P. Co. v. A. L. Jordan L. Co., 262 Fed. 765. But here the findings of the court are contained in what is designated a “decision,” and they conclude with these words: “The foregoing are the findings and conclusions herein.” The judgment thereon rendered refers to the “decision,” and is unquestionably based upon the decision so filed by the court. In Insurance Co. v. Tweed, 7 Wall. 44, 19 L. Ed. 65, Mr. Justice Miller said:
“We are asked in the present case to accept the opinion of the court below as a sufficient finding of the facts within the statute and within the general rule on this subject; but with no aid outside the record we cannot do this. The opinion only recites some parts of the testimony by way of comment in support of the judgment, and is liable to the objection, often referred to in this court, that it states the evidence and not the facts as found from that evidence. Besides it does not profess to be a statement of facts, but is very correctly called in the transcript ‘reasons for judgment.’ ”
In Dickinson v. Planters’ Bank, 16 Wall. 250, 21 L. Ed. 278, the court held that the facts stated in the opinion, not being stated as a special finding, but rather advanced to show why the judge came to the conclusion, could not be held equivalent to a special verdict. In De la Rama v. De la Rama, 201 U. S. 303, 26 Sup. Ct. 485, 50 L. Ed. 765, the court held it doubtful whether the stated facts in the opinion should be regarded as finding of facts. There are numerous cases in which courts have refused to regard opinions as containing findings of fact. In Kentucky Life & Acc. Ins. Co. v. Hamilton, 63 Fed. 93, 11 C. C. A. 42, Judge Lurton said:
“This opinion does not purport to be a special finding of facts. Some parts of the evidence are referred to and commented on for the purpose of supporting the judgment. In so far as it deals with the facts, it is a mere statement of the evidence, and not the conclusion of the court as to the facts from the evidence.”
No reported case is found, however, which holds that an opinion purporting by its terms to set forth findings of fact may not be resorted to as presenting the specific facts actually found therein. The contrary was held in Mayes v. Paul Jones & Co. (C. C. A.) 270 Fed. 121, where the court ruled that the objection to findings of fact found in connection with tire opinion, and not on a separate paper, was merely technical, and would not avail to prevent their consideration in a case where the facts appeared under the title “Opinion and Findings of Fact,” and were filed and made a part of the record as shown by the judgment. In O’Reilly v. Campbell, 116 U. S. 418, 6 Sup. Ct. 421, 29 L. Ed. 669, the court held that, when taking findings of fact in connection with the pleadings, the court could see enough upon a fair construction of them to justify the judgment, it was immaterial that they were loosely drawn, with intermixtures of fact and law. The court said:
“But findings are not to be construed with the strictness of special pleadings. * * * Defects of form should be called to the attention of the trial court by the objecting party, and the requisite correction of the findings would seldom be denied.”
*308I submit that in no case should the rights of litigants be prejudiced by the mere failure of the trial court to segregate his special findings from his opinion on the merits in a case where, as here, the court has denominated them findings, and it can be seen that they are findings of fact, and they have gone into the record as such and become the basis of the judgment.
But I concur in the judgment of affirmance, for I cannot see that on the findings any judgment could have been rendered by the court below different from that which was rendered.